OPINION
McDONALD, Chief Justice.
This court on February 25, 1974 entered its order extending time for filing of Transcript and Statement of Facts in this cause to such date.
February 8, 1974 was the last day for filing such Transcript and Statement of Facts; same were not filed, but on February 15, 1974 appellant moved for additional time in which to file same, asserting good cause for failing to file up to that date.
The record reflects the Transcript could have been delivered by the District Clerk to appellant at least three weeks prior to *703February 15, 1974; and that the Statement of Facts was delivered to appellant on February 1, 1974. Thus appellant has not established that he could not have filed same in this court on or before February 8, 1974. In such situation good cause for extension of time for filing under Rule 386 Texas Rules of Civil Procedure did not exist; Matlock v. Matlock, 151 Tex. 308, 249 S.W.2d 587; Patterson v. Hall, S.Ct., 430 S.W.2d 483.
Order dated February 25, 1974 extending time for filing Transcript and Statement of Facts is vacated; and Motion for Extension of Time for filing such Transcript and Statement of Facts is overruled.